















PITNEY BOWES SENIOR EXECUTIVE SEVERANCE POLICY
(As Amended and Restated Effective as of September 11, 2017)




















APPROVED BY THE BOARD OF DIRECTORS
September 11, 2017
 




PITNEY BOWES
SENIOR EXECUTIVE SEVERANCE POLICY
INDEX


SECTION                                    PAGE


SECTION I - PURPOSE                                                
1.1
Purpose                            1                                                            

SECTION II - DEFINITIONS                            


2.1
Annual Incentive                        2

2.2
Annual Incentive Award                    2

2.3
Annual Salary                            2

2.4
Board                                2

2.5
Change of Control                        2

2.6
Code                                3            

2.7
Company                            3

2.8
Date of the Change of Control                3

2.9
Date of Termination                        3        

2.10
Employee                            4            

2.11
ERISA                                4            

2.12
Participant                            4            

2.13
Plan                                4            

2.14
Restatement Effective Date                    4

2.15
Separation Period                        4            



SECTION III - PARTICIPATION                        5            
                
SECTION IV – SEPARATION BENEFITS                    6
    
SECTION V - TERMINATION OF EMPLOYMENT
9            



SECTION VI - ADMINISTRATION AND CLAIMS            11            
        
SECTION VII - AMENDMENT AND TERMINATION            12        


SECTION VIII – ADDITIONAL PAYMENTS
13






SECTION IX - MISCELLANEOUS                        


9.1    Non-Alienability                        13    
9.2    Eligibility for Other Benefits                    13
9.3    Unfunded Plan Status                        14
9.4    Death                                14
9.5    I.R.C. Section 409A                        14
9.6    Validity and Severability                    15
9.7    Governing Law                        15
9.8    Plan Records                            15
9.9    Legal Service                            15
        





            
I. PURPOSE


1.1
The purpose of the Plan is to provide certain designated senior executive
employees with continued compensation and benefits, subject to the specific
terms and conditions set forth in the Plan, in the event there is a Change of
Control and the covered executive incurs a Termination of Employment. In
addition, the Plan is intended to provide an incentive to covered executives to
continue to perform their job duties on behalf of the Company where the Company
is faced with a Change of Control. No Change of Control has occurred under the
terms of the Plan as of the effective date of this restatement.





II. DEFINITIONS


For the purposes of the Plan, the following words and phrases shall have the
following respective meanings unless the context clearly indicates otherwise.


2.1
“Annual Incentive” shall mean the annual incentive, also referred to as the
Pitney Bowes Incentive Plan (PBIP), that a Participant is eligible to earn under
the Pitney Bowes Key Employee Incentive Plan.



2.2
“Annual Incentive Award” shall mean a Participant’s Annual Salary multiplied by
the current incentive target percentage established for the Participant.



2.3
“Annual Salary” shall mean the Participant’s regular annual base salary in
effect immediately prior to his or her Date of Termination, including cash
compensation converted to other benefits under a flexible benefit arrangement
maintained by the Company or deferred pursuant to a written plan or agreement
with the Company, but excluding any type of allowances, reimbursements, premium
pay, Cash Incentive Units, sign-on bonus, stock options and any actual gain
thereon, prizes, awards, special bonuses and incentive payments other than the
Annual Incentive.



2.4
“Board” shall mean the Board of Directors of the Company.

2.5
"Change of Control" For purposes of this Plan, a "Change of Control" shall be

deemed to have occurred if:


(i) there is an acquisition, in any one transaction or a series of transactions,
other than from Pitney Bowes Inc., by any individual, entity or group (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of
1934, as amended (the "Exchange Act")), of beneficial ownership (within the
meaning of Rule 13(d)(3) promulgated under the Exchange Act) of 30% or more of
either the then outstanding shares of common stock or the combined voting power
of the then outstanding voting securities of Pitney Bowes Inc. entitled to vote
generally in the election of directors, but excluding, for this purpose, any
such acquisition by Pitney Bowes Inc. or any of its subsidiaries, or any
employee benefit plan (or related trust) of Pitney Bowes Inc. or its
subsidiaries, or any corporation with respect to which, following such
acquisition, more than 50% of the then outstanding shares of common stock of
such corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by the individuals
and entities who were the beneficial owners, respectively, of the common stock
and voting
securities of Pitney Bowes Inc. immediately prior to such acquisition in
substantially the same proportion as their ownership, immediately prior to such
acquisition, of the then outstanding shares of common stock or the combined
voting power of the then outstanding voting securities of Pitney Bowes Inc.
entitled to vote generally in the election of directors, as the case may be; or


(ii)     individuals who, as of the Restatement Effective Date, constitute the
Board (as of such date, the "Incumbent Board") cease for any reason to
constitute at least a majority of the Board, provided that any individual
becoming a director subsequent to the Restatement Effective Date, whose
election, or nomination for election by Pitney Bowes' shareholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the directors of Pitney Bowes Inc.
(as such terms are used in Rule 14(a)(11) or Regulation 14A promulgated under
the Exchange Act); or


(iii)     there occurs either (A) the consummation of a reorganization, merger,
consolidation, or sale or other disposition of all or substantially all of the
assets of the Company, in each case, with respect to which the individuals and
entities who were the respective beneficial owners of the common stock and
voting securities of Pitney Bowes Inc. immediately prior to such reorganization,
merger, consolidation or sale or other disposition do not, following such
reorganization, merger, consolidation or sale or other disposition beneficially
own, directly or indirectly, more than 50% of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such
reorganization, merger, consolidation or sale or other disposition or (B) an
approval by the shareholders of Pitney Bowes Inc. of a complete liquidation or
dissolution of Pitney Bowes Inc. or of the sale or other disposition of all or
substantially all of the assets of Pitney Bowes Inc.




2.6
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.



2.7
"Company" shall mean Pitney Bowes Inc. and any successor thereto.



2.8
“Date of the Change of Control” shall mean the date on which a Change of Control
is determined to first occur.



2.9
“Date of Termination” shall mean the date on which a Participant incurs a
Termination of Employment as defined in Section 5.1 hereof.



2.10 “Employee” shall mean any regular full‑time employee of the Company or a
wholly-owned, fully-integrated subsidiary or affiliate of the Company.


2.11
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the regulations thereunder.



2.12
“Participant” shall mean an Employee who is designated as a Participant pursuant
to Section III hereof.



2.13
“Plan” shall mean the Pitney Bowes Senior Executive Severance Policy as amended
and restated effective as of March 1, 2013.



2.14
“Restatement Effective Date” shall mean September 11, 2017.



2.15
“Separation Period” shall mean (i) for Participants who are in compensation
Bands I or J on the Change of Control, the period beginning on a Participant’s
Date of Termination and ending on the second anniversary thereof (ii) for
Participants who are in compensation Band H, or Participants who are elected
corporate officers of Pitney Bowes Inc. but not in compensation Bands I or J,
the period beginning on a Participant's Date of Termination and ending on the
expiration of 78 weeks following the Participant’s Date of Termination.



























































III. PARTICIPATION
    
3.1
Each Employee who falls within compensation Bands H, I or J or who is an elected
corporate officer of Pitney Bowes Inc. not in compensation Bands H, I or J shall
be a Participant in the Plan.



3.2
Prior to the time a Change of Control has occurred, the Board may, in its sole
discretion, without notice, amend, modify or terminate the eligibility of
certain individual Employees or classes of Employees or Participants to
participate in the Plan; provided, however, that such eligibility or
participation may not be so amended, modified or terminated in connection with
an actual, threatened, or proposed Change of Control in any manner which would
result in an Employee or Participant otherwise becoming ineligible to
participate in the Plan; and provided further that any amendment, modification
or termination of the definition of an Employee or Participant’s participation
in the Plan occurring within one year prior to a Change of Control shall be
deemed to be in connection with an actual, threatened, or proposed Change of
Control and shall be void.





In addition, when a Change of Control occurs, all rights of an Employee or
Participant to eligibility and participation under the Plan shall be considered
a contract right enforceable by the Participant against the Company and any
successors thereto, subject to the terms and conditions hereof. This Plan is not
amendable after a Change of Control without the consent of the Plan Participants
to such amendment.






IV. SEPARATION BENEFITS


4.1
If any Participant incurs a Termination of Employment within two years after a
Change of Control occurs (whether or not such termination is a result of such
Change of Control) or a Participant is terminated within sixty (60) days before
a Change of Control at the request of a third party who has taken steps
reasonably calculated to effect a Change of Control or otherwise in connection
with or in anticipation of a Change of Control, and a Change of Control
subsequently occurs, the Company shall pay such Participant separation benefits
as determined in Section 4.2 hereof and the benefits as determined in Sections
4.3 and 4.4 hereof. For purposes of determining the benefits set forth in
Sections 4.3 and 4.4, if the Participant incurs a Termination of Employment
following a reduction of the Participant’s Annual Salary, opportunity to earn an
Annual Incentive, or other compensation or employee benefits, such reduction
shall not be given effect. Separation benefits as described in this Section
shall be paid either (a) in one lump sum within fifteen (15) days of the Date of
Termination or (b) in a stream of payments payable on regular pay periods
following the Date of Termination only if the Change of Control event does not
meet the definition of “change of control” under IRC Section 409A (as defined in
Section 9.4 herein) and if required to be paid in that fashion by IRC 409A to
avoid the additional tax imposed by IRC Section 409A; with such stream of
payments continuing over the severance period used to calculate the severance
benefits under Section 4.2 herein. If the termination of employment occurs
before the Change of Control and is on account of the Change of Control,
“fifteen (15) days” in the immediately prior sentence becomes “ninety (90) days”
of the Date of Termination.



4.2
Separation benefits described in Section 4.1 hereof shall be determined as
described below:



(a)
For a Participant in compensation Bands I or J, an amount equal to the product
of (1) two times (2) the sum of (x) the Participant’s Annual Salary and (y) the
Participant’s Annual Incentive Award.



For a Participant in Band H, or who is an elected corporate officer of Pitney
Bowes Inc. and not in compensation Bands I or J, an amount equal to the product
of (1) one and one half times (2) the sum of (x) the Participant’s Annual Salary
and (y) the Participant’s Annual Incentive Award.


Payments made under this Section 4.2(a) shall be made as provided in Section 4.1
above.


(b)
An amount equal to the difference between (1) the lump sum actuarial equivalent
of the benefit under the Company’s qualified defined benefit retirement plan
(the “Pension Plan”) and any excess or supplemental defined benefit retirement
plans in which the Participant participates (collectively, the “Pension
Restoration Plan”) which the Participant would receive if his or her employment
continued during the Separation Period, assuming the Participant is fully vested
in his or her benefit under the Pension Plan as of the Date of Termination, and
(2) the lump sum actuarial equivalent of the Participant’s actual benefit (paid
or payable), if any, under the Pension Plan and the Pension Restoration Plan as
of the Date of Termination. For purposes of the calculation required under
subsection 4.2(b)(1), only the Participant’s additional months of age and
service accrued during the Separation Period, but not the Participant’s
compensation earned during the Separation Period, shall be taken into account.
This calculation shall be performed on the same basis as if the Participant had
remained actively employed throughout the entire Separation Period, except that
the Participant’s earnings used in calculating the Participant’s highest average
earnings shall cease on the day before the Separation Period begins. The
calculation of this amount shall be performed using the same factors employed
under the Pension Plan and Participant’s compensation earned through the Date of
Termination. The actuarial determination hereunder shall be made as of the Date
of Termination and the actuarial assumptions used for purposes of determining
actuarial equivalence shall be no less favorable to the Participant than the
most favorable of those in effect under the Retirement Plan and the Pension
Restoration Plan on the Date of Termination. Any Pension Restoration Plan
payment shall be made in accordance with the payment election the Participant
made under the Pension Restoration Plan.



4.3
During the Separation Period, the Participant and his or her Dependents shall
continue to be provided with the medical, prescription drug, dental and life
insurance and other health and welfare benefits in which the Participant has
coverage under the plans or programs of the Company or its affiliates at the
Date of Termination as if the Participant’s employment had not been terminated,
unless the Participant elects to decline such coverage; provided, however, that
if the Participant becomes reemployed with another employer and is eligible to
receive a particular benefit described above under another employer‑provided
plan, the medical and other welfare benefits described herein shall be secondary
to those provided under such other plan during such applicable period of
eligibility. For purposes of determining eligibility (but not the time of
commencement of benefits) of the Participant for retiree medical, dental and
life insurance benefits under the Company’s plans, practices, programs and
policies, the Participant shall be considered to have remained employed during
the Separation Period and to have retired or terminated employment on the last
day of such period. The “COBRA” continuation period for a Participant shall
commence following the last day of the Separation Period.



4.4 The Company shall, at its sole expense, provide the Participant with
outplacement services, the scope and provider of which shall be selected by the
Company from the list of vendors the Company used to provide those services
before the Change
of Control, but at a cost to the Company of not more than the lesser of (i) 12%
of Annual Salary and (ii) fifty thousand dollars ($50,000.00).



4.5
To the extent any benefits described in this Section 4 cannot be provided to the
Participant pursuant to the appropriate plan or program maintained for Company
employees in which a Participant participates, including, without limitation,
because the coverage would cause the benefit plan to become discriminatory, the
Company shall provide such benefits outside such plan or program at no
additional cost (including, without limitation, tax cost) to the Participant.



4.6 The cash lump sum payment and continuation benefits set forth in Sections
4.1,
4.2, 4.3 and 4.4 shall be payable in addition to, and not in lieu of, all other
accrued or vested or earned but deferred rights, options or other benefits which
may be owed to a Participant upon or following termination, including but not
limited to regular Annual Salary earned but unpaid as of the Date of
Termination, Annual Incentives earned but unpaid as of the Date of Termination,
accrued vacation or sick pay, amounts or benefits payable under any incentive
(other than the Annual Incentive) or other compensation plans, stock option
plan, stock ownership plan, stock purchase plan, life insurance plan, health
plan, disability plan or similar or successor plan. Amounts received under this
Plan, shall not be duplicative of any severance pay or pay in lieu of required
notice under any applicable federal, state or local law, including, without
limitation, the federal Worker Adjustment and Retraining Notification Act paid
or payable by the Company to the Participant. In addition, any severance pay
benefits made hereunder shall be reduced by the amount of statutory severance
benefits paid to the participant if the Company had contributed to the fund or
statutory scheme under which the benefits are paid.









































V. TERMINATION OF EMPLOYMENT


5.1
For purposes of the Plan, "Termination of Employment" shall include a
termination of employment by the Participant for any of the following Good
Reasons, subject to Section 5.3 below:



1. The assignment following a Change of Control to a Participant of any duties
inconsistent in any respect with the Participant’s position, authority, duties
and responsibilities as existed on the day immediately prior to the Change of
Control, or any other action by the Company
which results in a diminution in such position, authority, duties, or
responsibilities, excluding for this purpose an isolated, insubstantial, and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by the Participant;


2. Any failure by the Company following a Change of Control to continue to
provide the Participant with Annual Salary, employee benefits, or other
compensation equal to or greater than that to which such Participant was
entitled immediately prior to the Date of the Change of Control, other than an
isolated, insubstantial, and inadvertent failure not occurring in bad faith and
which is remedied by the Company promptly after receipt of notice thereof given
by the Participant;


3. Any failure by the Company following a Change of Control to continue to
provide the Participant with the opportunity to earn Annual Incentives (and
long-term incentive compensation as applicable) on a basis at least equal to
that provided to the Participant prior to the Date of the Change of Control,
taking into account the level of compensation that can be earned and the
relative difficulty of any associated performance goals;


4.
The Company’s requiring the Participant, after a Change of Control, to

be based, at any office or location more than 35 miles farther from
the Participant’s place of residence than the office or location at which
the Participant is employed immediately prior to the Date of the Change of
Control or the Company's requiring the Participant to travel
on Company business to a substantially greater extent than required
immediately before the Change of Control;



5. Any failure by the Company, after a Change of Control, to require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) who acquired all or substantially all of the business and/or assets
of the Company to expressly assume and agree to perform the Company’s
obligations under the Plan in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.


Any good faith determination made by a Participant that a Good Reason described
in subparagraphs 1 through 5 of this Section 5.1 has occurred shall be
conclusive, subject to Section 5.3.


A Termination of Employment under this Plan shall not mean (a) the willful and
continued failure of the Participant to perform substantially the Participant’s
duties with the Company or any of its affiliates (other than any such failure
resulting from incapacity due to physical or mental illness) or (b) the willful
engaging by the Participant in illegal conduct or gross misconduct which is
materially and demonstrably injurious to the Company.


5.2
Any termination by the Company or by the Participant in accordance with Section
5.1 shall be communicated by a Notice of Termination to the other party. Any
Notice of Termination shall be by written instrument which (i) indicates the
specific termination provision in Section 5.1 above relied upon, (ii) sets forth
in reasonable detail the facts and circumstances claimed to provide a basis for

termination of the Participant’s employment under the provision so indicated,
and (iii) if the Date of Termination is other than the date of receipt of such
notice, specifies the Date of Termination (which date shall not be more than 15
days after the giving of such notice). The failure by any Participant to set
forth in the Notice of Termination any fact or circumstance which contributes to
a showing of entitlement to terminate under subparagraphs 1 through 5 of Section
5.1 above shall not be deemed to be a waiver of any right of such Participant or
preclude such Participant from asserting such fact or circumstance in enforcing
his rights.
    


5.3
Notwithstanding the foregoing, a Termination of Employment for Good Reason under
Section 5.1 shall not occur if, within 30 days after the date the Participant
gives a Notice of Termination to the Company after a Change of Control, the
Company corrects the action or failure to act that constitutes the grounds for
termination for Good Reason as described in Section 5.1 and as set forth in the
Participant’s Notice of Termination. If the Company does not correct the action
or failure to act, the Participant must terminate his or her employment for Good
Reason within 60 days after the end of the cure period, in order for the
termination to be considered a Good Reason termination.





VI. ADMINISTRATION AND CLAIMS
    
6.1
The Plan Administrator shall be the Board or its delegate.     If an Employee or
former Employee makes a written request alleging a right to receive benefits
under this Plan or alleging a right to receive an adjustment in benefits being
paid under the Plan, the Board shall treat it as a claim for benefits. All
claims for benefits under the Plan shall be sent to the Executive Vice President
Chief Human Resources Officer, or equivalent position, and must be received
within 90 days after Termination of Employment. If the Board determines that any
individual who has claimed a right to receive benefits, or different benefits,
under the Plan is not entitled to receive all or any part of the benefits
claimed, it will inform the claimant in writing of its determination and the
reasons therefore in terms calculated to be understood by the claimant. The
notice will be sent within 90 days of the claim unless the Board determines
additional time, not exceeding 90 days, is needed. The notice shall make
specific reference to the pertinent Plan provisions on which the denial is
based, and describe any additional material or information as necessary. Such
notice shall, in addition, inform the claimant what procedure the claimant
should follow to take advantage of the review procedures set forth below in the
event the claimant desires to contest the denial of the claim. The claimant may
within 90 days thereafter submit in writing to the Board a notice that the
claimant contests the denial of his or her claim by the Board and desires a
further review. The Board shall within 60 days thereafter review the claim and
authorize the claimant and his or her personal representative to appear
personally and review pertinent documents and submit issues and comments
relating to the claim to the persons responsible for making the determination on
behalf of the Board. The Board will render its final decision with specific
reasons therefore in writing and will transmit it to the claimant within 60 days
of the written request for review, unless the Board determines additional time,
not exceeding 60 days, is needed, and so notifies the Participant. If the
Company fails to respond to a claim filed in accordance with the foregoing
within 60 days or any such extended period, the Company shall be deemed to have
denied the claim.



If, after a Change of Control, a Participant institutes any legal action seeking
to obtain or enforce, or is required to defend in any legal action the validity
or enforceability of, any right or benefit provided by this Plan, the Company
will pay for all actual legal fees and expenses incurred (as incurred) by such
Participant, regardless of the outcome of such action and whether such action is
between the Company and the Participant or between either of them and any third
party.




VII. AMENDMENT AND TERMINATION


7.1
This Plan is established by the Company on a voluntary basis and not as
consideration for services rendered in the past, and the benefits herein are
provided at the will of the Company. Neither the establishment of this Plan nor
the payment of benefits by the Company shall be construed or interpreted as a
condition of employment, nor shall this Plan modify or enlarge any rights of any
person covered by it to be continued or to be retained in the employ of the
Company.



Prior to the time a Change of Control has occurred, the Board may, in its sole
discretion, without notice, amend or modify, in whole or in part, all of the
terms and conditions of this Plan; provided, however, that this Plan may not be
so amended or modified in connection with an actual, threatened, or proposed
Change of Control in any manner which would result in a reduction of benefits to
any Participant, without the express consent of the Participant; and provided
further that any amendment or modification occurring within one year prior to a
Change of Control shall be deemed to be “in connection with” an actual,
threatened, or proposed Change of Control and shall be void unless the amended
or modified Plan provides equivalent or greater benefits to every eligible
Participant. Such amendment or modification may be retroactive in application;
provided, however, such retroactive application shall not require or provide for
the return or repayment of any benefits paid prior to the date of the adoption
of the amendment or modification.


Prior to the time a Change of Control has occurred, the Board shall have the
sole and absolute right to terminate this Plan without notice at any time;
provided, however, that this Plan may not be so terminated in connection with an
actual, threatened, or proposed Change of Control, unless a new severance plan
is adopted which provides equivalent or greater benefits to every eligible
Participant; and provided further that any termination occurring within one year
prior to a Change of Control shall be deemed to be in connection with an actual,
threatened, or proposed Change of Control, and shall be void unless a new
severance plan is adopted which provides equivalent or greater benefits to every
eligible Participant. Any valid termination shall be effective as of the date
specified by the Board and, if no date is specified, the date of the action of
termination by the Board. Upon termination, the Company will continue to make
payments which have not been fully paid, in accordance with the terms of the
Plan immediately prior to termination.


When a Change of Control, as defined herein, occurs, then all rights to
severance payments contained herein shall be considered a contract right
enforceable by the Participant against the Company and any successors
    thereto, subject to the terms and conditions hereof.




VIII. ADJUSTMENT TO PAYMENTS


8.1
In the event that any benefits payable to a Participant pursuant to the Plan
(“Payments”) (i) constitute “parachute payments” within the meaning of Section
280G of the Code, and (ii) but for this Section VIII would be subject to the
excise tax imposed by Section 4999 of the Code, or any comparable successor
provisions (the “Excise Tax”), then the Eligible Individual’s Payments hereunder
shall be either (x) provided to the Participant in full, or (y) provided to the
Participant as to such lesser extent which would result in no portion of such
benefits being subject to the Excise Tax, whichever of the foregoing amounts,
when taking into account applicable federal, state, local and foreign income and
employment taxes, the Excise Tax, and any other applicable taxes, results in the
receipt by the Participant, on an after-tax basis, of the greatest amount of
benefits, notwithstanding that all or some portion of such benefits may be
taxable under the Excise Tax. In the event that the payments and/or benefits are
to be reduced pursuant to this Section VIII, such payments and benefits shall be
reduced such that the reduction of compensation to be provided to the
Participant as a result of this Section VIII is minimized. In applying this
principle, the reduction shall be made in a manner consistent with the
requirements of Section 409A of the Code and where two economically equivalent
amounts are subject to reduction but payable at different times, such amounts
shall be reduced on a pro rata basis but not below zero. Unless the Company and
the Participant otherwise agree in writing, any determination required under
this Section VIII shall be made in writing, in good faith and following the
intent of this section by a nationally recognized accounting firm selected by
the Company (the “Accountants”). The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section VIII.



    


IX. MISCELLANEOUS


9.1
Non‑Alienability.     No benefit or payments provided hereunder shall be subject
to any forms of sale, assignment or transfer. Benefits provided by this Plan
shall not be subject to attachment, garnishment or other legal or equitable
proceedings by creditors or persons representing creditors. Such payments are,
however, subject to all applicable taxes and appropriate withholdings.

9.2
Eligibility for Other Benefits. This Plan shall have no effect on the
Participant’s eligibility for other benefits customarily provided after
termination unless otherwise stated in a written agreement executed by an
authorized representative of the Company. The payments of benefits under this
Plan shall not be deemed to be a continuation of employment, pay, or credited
service for purposes of determining the availability, nature, or extent of the
Company's benefit plans, programs or policies, except as expressly set forth
herein.



9.3 Unfunded Plan Status.
This Plan is intended to be an unfunded plan maintained primarily for the
purpose of providing nonqualified deferred compensation for a select group of
management or highly compensated employees, within the meaning of Section 401 of
ERISA. This Plan is not intended to qualify as an ERISA welfare benefit plan.
All payments pursuant to the Plan shall be made from the general funds of the
Company and no special or separate fund shall be established or other
segregation of assets made to assure payment. No Participant or other person
shall have under any circumstances any interest in any particular property or
assets of the Company as a result of participating in the Plan. Notwithstanding
the foregoing, the Company may (but shall not be obligated to) create one or
more grantor trusts, the assets of which are subject to the claims of the
Company’s creditors, to assist it in accumulating funds to pay its obligations
under the Plan.



9.4
Death. In case of death, any unpaid payment or benefits to which the Participant
was entitled at the time of death shall be paid to the Participant’s survivors
or estate



9.5
I.R.C. Section 409A. If and to the extent that Section 409A of the Internal
Revenue Code applies to amounts payable under the Plan, distributions may only
be made under the Plan upon an event and in a manner permitted by Section 409A.
To the extent that any provision of the Plan would cause a conflict with any
applicable requirements of Section 409A, or would cause the administration of
the Plan to fail to satisfy the applicable requirements of section 409A, such
provision shall be deemed null and void. It is intended that this Plan comply
with the Change of Control provisions of Section 409A.



Notwithstanding anything in the Plan to the contrary, if Section 409A applies to
the Plan and if a participant is a “specified employee,” as defined in section
409A, payment of benefits under this Plan upon termination of employment shall
be postponed for six months after termination of employment if required in order
to avoid adverse taxation under Section 409A. If payment of benefits under the
Plan is required to be postponed pursuant to Section 409A, the accumulated
amounts withheld on account of section 409A shall be paid in a lump sum payment
within five days after the end of the required postponement period along with
interest at the Applicable Federal Rate (Short-Term) on the unpaid balance for
the postponement period. If the participant dies during such postponement period
prior to the payment of benefits, the amounts withheld on account of Section
409A shall be paid to the participant’s beneficiary determined under Section
9.4.


9.6
Validity and Severability. The invalidity or unenforceability of any provision
of the Plan shall not affect the validity or enforceability of any other
provision of the Plan, which shall remain in full force and effect, and any
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

9.7
Governing Law. The validity, interpretation, construction and performance of the
Plan shall in all respects be governed by the laws of the State of Connecticut
without reference to principles of conflict of law, except to the extent
pre‑empted by federal law.




9.8
Plan Records. The records for this Plan are kept on a plan year beginning on
January 1 and ending on the following December 31.

9.9
Legal Service. The person designated to receive legal papers or summons in
connection with this Plan is the Corporate Secretary, Pitney Bowes Inc., World
Headquarters, Stamford CT 06926‑0700.



1

